 SOUTH CENTRAL BELL TELEPHONE CO.South Central Bell Telephone Company and Commu-nications Workers of America, AFL-CIO. Case5-CA-7421January 14, 1981DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge filed on September 10, 1979, byCommunications Workers of America, AFL-CIO(herein called the Union), the General Counsel ofthe National Labor Relations Board, by the Re-gional Director for Region 15, issued a complaintdated February 13, 1980, and an amended com-plaint dated February 20, 1980, against South Cen-tral Bell Telephone Company (herein called Re-spondent). The amended complaint alleged that Re-spondent violated Section 8(a)(1) and (3) of the Actby disciplining five named union stewards more se-verely than other employees who had called insick, because of their status as union representa-tives.Copies of the charge and of the complaint,amended complaint, and notice of hearing wereduly served on Respondent and the Union. OnFebruary 27, 1980, Respondent filed an answer tothe amended complaint, denying the commission ofany unfair labor practices.On various dates in June 1980, the parties execut-ed a stipulation of facts and a motion to transferproceeding to the Board, wherein they waived ahearing before an administrative law judge andagreed to submit the case to the Board for findingsof fact, conclusions of law, and a Decision andOrder based on a record consisting of the stipula-tion of facts and attached exhibits. On July 16,1980, the Board issued an order granting themotion, approving the stipulation, and transferringthe proceeding to the Board. Thereafter, the Gen-eral Counsel, Respondent,' and the Union filedbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the basis of the stipulation, the briefs, andthe entire record in this proceeding, the Boardmakes the following finding:I. JURISDICTIONRespondent is now, and has been at all times ma-terial herein, engaged in the business of providingRespondent has requested oral argument. This request is herebydenied inasmuch as the record, the exceptions. and the briefs adequatelypresent the issues and the positions of the parties.254 NLRB No. 32telecommunications services within the States ofLouisiana, Kentucky, Mississippi, Tennessee, andAlabama, as I of 19 companies associated withAmerican Telephone and Telegraph, with its prin-cipal offices located in Birmingham, Alabama. Theonly facility involved in this case is Respondent'sfacility located in Hammond, Louisiana. Duringthe past 12 months, a representative period, Re-spondent had gross revenues in excess of $1 mil-lion. During this same period, Respondent pur-chased and received goods valued in excess of$50,000 for use at its Louisiana facilities directlyfrom sources located outside the State of Louisi-ana. The parties stipulated, and we find, that Re-spondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that theUnion is now, and has been at all times materialherein, a labor organization within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The Stipulated FactsRespondent and the Union were parties to a col-lective-bargaining agreement effective August 7,1977, to August 9, 1980, which covered, inter alia,the employees employed at Respondent's Ham-mond, Louisiana, facility. This contract containedthe following provisions:ARTICLE 21ADJUSTMENT OF GRIEVANCES21.05 A. As the parties have agreed on proce-dures for handling complaints and grievances,they further agree that there will be no lock-outs or strikes during the life of this Agree-ment.ARTICLE 28RESPONSIBLE UNION-COMPANYRELATIONSHIP28.01 The Company and the Union recognizethat it is in the best interests of both parties,the employees and the public that all dealingsbetween them continue to be characterized bymutual responsibility and respect. To insure315 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat this relationship continues and improves,the Company and the Union and their respec-tive representatives at all levels will apply theterms of this Contract fairly in accord with itsintent and meaning and consistent with theUnion's status as exclusive bargaining repre-sentative of all employees in the unit. Eachparty shall bring to the attention of all employ-ees in the unit, including new hires, their pur-pose to conduct themselves in a spirit of re-sponsibility and respect and of the measuresthey have agreed upon to insure adherence tothis purpose.On July 31, 1979, 21 of 23 unit employees whowere scheduled to report to work at Respondent'sHammond, Louisiana, facility called in sick. OnAugust 1, 1979, 19 of 23 employees who werescheduled to work at the Hammond facility againcalled in sick. Respondent believed that these em-ployees were engaged in an unprotected strike inviolation of the contractual no-strike provision.Therefore, Respondent gave 2-day suspensions toall employees who were absent only on July 31,gave 4-day suspensions to all employees who wereabsent on both July 31 and August 1, and gave ad-ditional 5-day suspensions on top of the 2- or 4-daysuspensions to five union stewards who had beenabsent on one or both of those days. Thus, UnionStewards George Blades, Mike Jenkins, RonnyNeal, and Gary Stanga each received 9-day suspen-sions, and Union Steward Sidney Alexander re-ceived a 7-day suspension. The suspension noticesgiven to all rank-and-file employees stated:[Name of employee] was suspended for[number] days from [date] to [date] for his par-ticipation in an unauthorized walkout. He isadvised that further occurrences of this naturewill result in discharge, barring unusual miti-gating circumstances.The suspension notices given to all five union ste-wards contained the above language, with an addi-tional sentence stating: "The fact that [name of em-ployee] is a union representative was taken into ac-count in determining the length of the suspension."On at least one previous occasion, in 1973, Re-spondent had imposed longer suspensions on unionstewards who participated in a strike in violation ofthe contractual no-strike clause than on rank-and-file employees who also participated. An arbitratorfound Respondent's imposition of more severe dis-cipline on the union stewards in that case to bewarranted because of the stewards' higher degreeof responsibility than other employees during il-legal work stoppages.B. Contentions of the PartiesThe General Counsel and the Union contendthat Respondent imposed more severe discipline onthe five union stewards solely because of theirstatus as union officials, thus discriminating againstthem in violation of Section 8(a)(3) of the Act.They note that there is no evidence the five unionstewards urged support of or sought to induce em-ployee participation in the sickout and that the col-lective-bargaining agreement does not require theUnion or its officials to take affirmative steps toprevent or end unauthorized work stoppages.Therefore, they contend that since the stewardsmerely participated in the work stoppage alongwith other employees, Respondent unlawfullybased its more severe penalties for the stewards onthe stewards' union status rather than on any con-duct by the stewards differentiating the stewardsfrom other employees. Finally, they contend thatthe previous arbitration decision upholding greaterdiscipline for stewards is not controlling inasmuchas it was not based on any particular contract pro-visions and its holding is repugnant to the Act.Respondent contends that the Union has agreedto perform certain obligations under the contract,including the enforcement of the no-strike provi-sion, and that it was entitled to discipline the unionstewards for breaching their responsibility as unionofficials to abide by the contract. Respondent notesthat employees reasonably depend upon the ste-wards to advise them on matters of contract inter-pretation and that, therefore, the stewards' actionsin participating in an unprotected strike may prop-erly be characterized as overt acts in condonationand leadership of the illegal work stoppage. Re-spondent urges the Board to overrule its recentcases finding that greater discipline of union offi-cers for participating in illegal strikes is discrimina-tory under Section 8(a)(3) of the Act, noting thatthe Board's policy is disruptive of established col-lective-bargaining relationships and does not takeinto account the parties' agreement as to their re-sponsibilities under the contract. Finally, Respon-dent contends that the express language of the con-tract as well as the previous arbitration decisionclearly indicate the Union agreed to allow Respon-dent to discipline stewards more severely thanother employees for participating in such a strike inviolation of the contract and that such a waiver ofthe stewards' rights is not repugnant to the Act.C. Analysis and ConclusionsThe Board has held that it is a violation of Sec-tion 8(a)(3) and (1) of the Act for an employer tosingle out union stewards for discipline where the316 SOUTH CENTRAL BELL TELEPHONE CO.stewards merely participated in an unprotectedstrike along with other employees.2In so conclud-ing, the Board reasoned that such different treat-ment of stewards must necessarily be based uponthe stewards' status as union officers rather thanupon their conduct as employees, since the ste-wards had engaged in the same actions as otheremployees. The Board held that, where a stewardhad not instigated or led an unprotected work stop-page, he could not be disciplined for his "lack ofactions as a steward" in failing to take steps to ter-minate the work stoppage.3We continue to adhereto this analysis of the law.In this case, Respondent admittedly imposedlonger suspensions on the five union stewards whoparticipated in the sickout than on other employeeswho also participated. Further, the suspension no-tices given to the five union stewards expressly in-dicated that the stewards' status as union represen-tatives was the basis for their longer suspensions.There is no evidence in the record to indicate thatthe five union stewards engaged in any activitiesdifferent from those engaged in by other employ-ees, such as urging support of or seeking to induceemployees to participate in the work stoppage.Rather, the evidence indicates that the five unionstewards merely participated in the work stoppagealong with most of the other employees. Thus, Re-spondent clearly singled out the five union ste-wards for different treatment than other employees,based solely upon their status as union representa-tives, and thereby violated Section 8(a)(3) and (1)of the Act.4IV. THE REMEDYHaving found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(3)and (1) of the Act, we shall order it to cease anddesist therefrom and to take certain affirmativeaction designed to effectuate the policies of theAct.Having found that Respondent discriminatorilyimposed longer disciplinary suspensions on SidneyAlexander, George Blades, Mike Jenkins, RonnyNeal, and Gary Stanga, than on other employees2 Bethlehem Steel Corporation, 252 NLRB No. 138 (1980); Gould Corpo-ration, 237 NLRB 881 (1978), enforcement denied 612 F.2d 728 (3d Cir.1979); Precision Castings Company, Division of Aurora. a wholly-owned sub-sidiary of Allied Products Corporation, 233 NLRB 183 (1977).3 Gould Corporation, supra at 881. Cf. Midwest Precision Castings Com-pany, 244 NLRB 597 (1979), however, where the Board held that an em-ployer did not violate the Act by holding a steward to a higher standardof conduct than other employees in disciplining the steward for urgingsupport of and inducing employee participation in an unauthorized, illegalwork slowdown.4 Despite Respondent's contention, we see no reason to give deferenceto the prior arbitration decision finding Respondent's actions properunder the contract. See Indiana & Michigan Electric Company, 237 NLRB226 (1978). enforcement denied 599 F.2d 227 (7th Cir. 1979).1who participated in the work stoppage of July 31and August 1, 1979, we shall order that Respon-dent rescind its discipline of Alexander, Blades,Jenkins, Neal, and Stanga only to the extent thattheir suspensions exceeded those imposed on otheremployees.5We shall also order Respondent tomake the above-named employees whole for anyloss of earnings or other benefits they suffered as aresult of the discrimination against them. Backpayshall be computed as prescribed in F. W WoolworthCompany, 90 NLRB 289 (1950), with interest there-on to be computed in accordance with Florida SteelCorporation, 231 NLRB 651 (1977).6CONCLUSIONS OF LAW1. Respondent South Central Bell TelephoneCompany is and has been at all times materialherein an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. Communications Workers of America, AFL-CIO, is and has been at all times material herein alabor organization within the meaning of Section2(5) of the Act.3. By suspending Sidney Alexander, GeorgeBlades, Mike Jenkins, Ronny Neal, and GaryStanga for 5 days longer than other employeeswho participated in the work stoppage of July 31and August 1, 1979, solely because they wereunion representatives, Respondent has violated Sec-tion 8(a)(3) and (1) of the Act.4. Respondent's violations of Section 8(a)(3) and(I) of the Act are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,South Central Bell Telephone Company, Ham-mond, Louisiana, its officers, agents, successors,and assigns, shall:i. Cease and desist from:(a) Discriminating against its employees bygiving more severe discipline to union stewardsthan to other employees because of their status asunion representatives.(b) In any like or related manner interferingwith, restraining, or coercing its employees in the5 See Miller Brewing Compoany, 254 NLRB No. 24 (1980). For the rea-sons set forth in his concurring opinion in Miller Brewing Company. supra,.Member Jenkins would order Respondent to rescind the entire disciplineimposed on the five union stewards rather than just the portion of theirsuspensions which exceeded those imposed on rank-and-file employees.6 See. generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).317 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexercise of the rights guaranteed them in Section 7of the Act.2. Take the following affirmative action designedto effectuate the purposes of the Act:(a) Rescind the discriminatory suspensions givento Sidney Alexander, George Blades, Mike Jenkins,Ronny Neal, and Gary Stanga for their participa-tion in the work stoppage of July 31 and August 1,1979, and expunge from their records any referenceto those suspensions.(b) Make Sidney Alexander, George Blades,Mike Jenkins, Ronny Neal, and Gary Stanga wholefor any loss of earnings or other benefits they suf-fered as a result of the discrimination against them,in the manner set forth in "The Remedy" sectionof this Decision.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its place of busines in Hammond,Louisiana, copies of the attached notice marked"Appendix."7Copies of said notice, on forms pro-vided by the Regional Director for Region 15,after being duly signed by Respondent's representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 15,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.MEMBER PENELLO, dissenting:Contrary to my colleagues, I would dismiss thecomplaint in this case. I would find that Respon-dent did not violate Section 8(a)(3) and (1) of theAct by disciplining Union Stewards Alexander,Blades, Jenkins, Neal, and Stanga more severelythan other employees who participated in an un-protected work stoppage, since they had a higherduty as union officials to enforce the contractualno-strike provision.I continue to adhere to my analysis of the law asset forth in my dissenting opinion in Gould Corpo-7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."ration, 237 NLRB 881 (1978), enforcement denied612 F.2d 728 (3d Cir. 1979), and in my concurringopinion in Midwest Precision Castings Company, 244NLRB 597 (1979).8 As I emphasized in those opin-ions, my view is that a union official who acquiresa battery of "benefits and protections" because ofhis position with the union must also be held ac-countable to fulfill certain "duties and responsibil-ities" inherent in that position of authority and thatforemost among those "duties and responsibilities"is the enforcement of a no-strike clause in a collec-tive-bargaining agreement. Thus, I concluded thatan employer could lawfully hold a union official toa higher standard of conduct than other employeesbecause of the official's responsibilities under thecontract.9In this case, there is no dispute that the fiveunion stewards participated in an unprotected"sickout." Further, there is no evidence that thestewards ever made any attempt to get the employ-ees to end the work stoppage. In light of thesesfacts, I would find that the stewards breached theirprimary responsibility as union officials to enforcethe contract, by participating in a work stoppage inviolation of the no-strike clause of the contract andthereby effectively demonstrating the Union's ap-proval of the employees' illegal action. I would,therefore, find that Respondent acted lawfully inholding them to a higher standard of conduct anddisciplining them more harshly than other employ-ees who participated in the illegal work stoppage.Accordingly, I dissent.s See also my dissenting opinions in Bethlehem Steel Corporation. 252NLRB No. 138 (1980), and Metropolitan Edison Company, 252 NLRB No.147 (1980).9 See also Indiana & Michigan Electric Company v. .L.R.B., 599 F.2d227 (7th Cir. 1979), denying enforcement of 237 NLRB 226 (1978).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThethatandforeNational Labor Relations Board has foundwe violated the National Labor Relations Acthas ordered us to post this notice. We there-notify you that:WE WILL NOT discriminate against our em-ployees by giving more severe discipline tounion stewards than to other employees be-cause of their status as union representatives.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteed318 SOUTH CENTRAL BELL TELEPHONE CO.them in Section 7 of the National Labor Rela-tions Act, as amended.WE WILL rescind the discriminatory suspen-sions given to Sidney Alexander, GeorgeBlades, Mike Jenkins, Ronny Neal, and GaryStanga for their participation in the work stop-page of July 31 and August 1, 1979, and ex-punge from their records any reference tothose suspensions.WE WILL make Sidney Alexander, GeorgeBlades, Mike Jenkins, Ronny Neal, and GaryStanga whole for any loss of earnings or otherbenefits they suffered as a result of our dis-crimination against them, together with inter-est.SOUTH CENTRAL BELL TELEPHONECOMPANY319